THE THIRTEENTH COURT OF APPEALS

                                    13-18-00145-CV


                                     City of Elsa
                                          v.
                         Paul Garza d/b/a Paul Garza Roofing


                                   On Appeal from the
                      93rd District Court of Hidalgo County, Texas
                             Trial Cause No. C-1440-17-B


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the trial court’s order should be vacated and the underlying case

should be dismissed. The Court orders the underlying case DISMISSED in accordance

with its opinion. Costs of the appeal are adjudged against the party incurring same.

      We further order this decision certified below for observance.

September 6, 2018